Citation Nr: 0020366	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for spinal cord infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to May 
1952.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The failure to take prescribed medications did not result in 
a spinal cord infarction in January 1997.


CONCLUSION OF LAW

The appellant did not suffer a spinal cord infarction due to 
VA Medical Center treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 and Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a December 1997 rating decision that 
denied benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for spinal cord infarction.  

The appellant has submitted multiple statements in support of 
his claim.  He contends that for 1-1/2 years he had been 
receiving at a Florida address, all of his medications for 
the control of his hypertension through a VA Medical Center 
in Rhode Island.  He called on November 13, 1996 for a refill 
of all of his medications since he was out.  Through computer 
or human error, he contends that the prescriptions were 
mistakenly sent to a Rhode Island address.  After December 
12, 1996 he began calling the pharmacy and was told of the 
mistake.  He was told the medications would arrive overnight.  
After 5 or 6 more calls, the medications arrived on December 
27, 1996.  He had a "stroke" on January 7, 1997 and 
attributes the stroke to being out of medication for 3-weeks 
time.  In another statement submitted in January 1999 he 
contended he had been out of medication for 2-months and it 
was the failure of the VA Medical Center pharmacy in Orlando 
and Tampa to send him his medication.

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) invalidated 38 C.F.R. § 3.358 (c)(3) 
(1990), one of the enabling regulations under 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The Court's 
decision was appealed to both the United States Court of 
Appeals for the Federal Circuit and the Supreme Court. Both 
affirmed the decision.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  

In a precedent opinion, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 38 
U.S.C. § 1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date." VAOPGPREC 40-97 
(December 31, 1997).  The appellant's claim for compensation 
under 38 U.S.C.A. § 1151 was filed in February 1997, and thus 
will be considered under the law and regulation that do not 
require fault on behalf of VA.

The statute provides, in pertinent part, that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment. . . , or as the result of 
having submitted to an examination. . . , not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation under this 
chapter and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1996).

The implementing regulation provides:

(a) General. Where it is determined that 
there is additional disability resulting 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i) As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. § 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination.  (3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1998 as amended).

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Records from the VA Medical Center in Rhode Island indicated 
that the appellant began receiving treatment there in about 
September 1993.  A VA examination conducted in February 1994 
noted diagnoses including hypertension, nephrolithiasis in 
remission, coronary artery disease status post myocardial 
infarction, infrequent angina, obesity, and gout.

A record dated November 13, 1996 and entitled "Telephone 
Triage," indicated that the purpose of the call was that the 
appellant needed a refill on all medications.  His primary 
physician was indicated, Dr. S., and there is a notation of 
"done" signed by the same physician.  

On January 7, 1997 the appellant was admitted to the Holmes 
Regional Medical Center.  He was discharged on January 16, 
1997.  The discharge summary indicated that he presented with 
shortness of breath, diaphoresis and an acute onset of 
paraplegia.  His blood pressure was 150/88 in the right arm 
and 148/88 in the left arm.  His blood pressure was managed 
during the admission with accelerating and decelerating doses 
of medicines.  Discharge diagnoses included spinal cord 
infarction and hypertension.  Dr. V signed this summary.

The appellant was readmitted on January 17, 1997 for a 
possible relapse of the spinal cord infarction.  His blood 
pressure was 160/90.  Cell blood count had revealed an 
elevated platelet count and it was felt that he probably had 
myelodysplasia.  At discharge, a diagnosis of myelodysplastic 
syndrome with thrombocytosis was included.

Dr. V. submitted letters on the appellant's behalf.  In May 
1997 he indicated that when the appellant was admitted to the 
hospital he had severe hypertension and was paraplegic.  
After a long work-up he was found to have a spinal cord 
infarction that turned out to be due to a myeloproliferative 
disorder with thrombocytosis.  This probably resulted in 
hyper-coagulability and the subsequent thrombosis of the 
anterior spinal artery.  He continued to have severe 
hypertension after discharge for which he was being treated.  
The myeloproliferative disorder was a potentially fatal 
disease in the appellant's bone marrow that would progress 
and in all likelihood, would get worse over time.

In August 1997 the RO contacted the VA Medical Center in 
Rhode Island to obtain a medical opinion.  In September 1997, 
Dr. F., a hematologist, responded with the following opinion:

[The appellant] has a diagnosis of 
hypertension, coronary artery disease 
(status post myocardial infarction), 
gout, and obesity.  In 1993 he was taking 
KCL, Nitroglycerin, Procardia, 
Allopurinol, ASA (aspirin), and Tenormin.  
In 2/94 his platelets were 537,000/ul.  
The remainder of the CBC was otherwise 
entirely normal.  In 12/94 his platelets 
were 560-614,000/ul.  This was noted in 
an ER visit, with the statement that the 
patient was to [follow up] in 1 week in 
Florida in a hematology clinic. . . . 
Platelets in 4/95 were mildly elevated at 
654,000/ul.  In 3/96 his Procardia was 
changed to Monopril secondary to nausea.  
He continues to receive regular refills 
of medications.  He called for refills 
11/13/96, and they were issued 11/19/96 
(including ASA #100 for [one a day]).  He 
was reported to have a myeloproliferative 
syndrome by a private doctor.  I see no 
evidence of a more complete [work-up] to 
document this or confirm this (such as 
platelet aggregation studies).  He was 
not on medication to lower the platelet 
count (such as hydroxyurea or 
anagrelide).  As far as I can tell he was 
taking and refilling his usual 
prescriptions.  Although controversial, 
ASA is sometimes used in 
myeloproliferative syndromes (can 
exacerbate bleeding, and is predominately 
indicated in patients [status-post] 
neurologic events).  He had been on ASA 
for years for [coronary artery disease].  
So IF [emphasis in original] he had a 
true myeloproliferative syndrome, ASA MAY 
[emphasis in original] have been useful, 
but not a guarantee, to decrease the risk 
of thrombosis.  Evaluation of his 
prescriptions reveal he filled ASA #100 
on 7/25, and then again on 11/19 (off at 
most for 18 days) and he called for the 
refill 12 days after it should have run 
out.  Certainly he had enough from 11/96-
2/97.  There is no indication that he was 
off ASA in December, to account for or be 
considered a potential cause for a 
neurologic event in 1/97.  Additionally 
the treatment of myeloproliferative 
syndromes with platelet lowering agents 
is controversial.  If a patient has had a 
thrombotic event, then lowering the count 
to <650,000 (approx.), decreases the risk 
of further events.  This patient's 
platelets were never in an extremely high 
range to make one consider platelet 
lowering agents as an absolute.  
Conclusion:  I cannot correlate an 
interruption in medication "for 3 weeks 
in November and December, 1996" with a 
neurologic event in January 1997.

Later in March 1998 he wrote again.  The appellant had a 
history of sustained hypertension.  The doctor had been told 
that the appellant did not receive his medications in 
December 1996.  He was admitted to Holmes Regional Medical 
Center in January 1997 with severe systolic and diastolic 
hypertension.  Dr. V. stated that the specific date of 
admission was January 17th.  Dr. V. could not say that 
hypertension was directly related to the spinal cord stroke 
as it was likely caused by thrombosis.  It was well known 
that hypertension could contribute to any type of 
cerebrovascular disease and indeed in this setting it was at 
least conceivable that there was a relationship between 
discontinuation of his blood pressure medicines and his 
spinal cord infarction.

In December 1998 he wrote that the appellant had a history of 
hypertension and was not on his medications when he was 
admitted in January 1997 with a stroke.  He had severe 
hypertension on admission which the doctor believed was a 
significant contributing cause to his spinal cord infarction.

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Dr. V.'s March 1998 statement 
that it was at least conceivable that there was a 
relationship between discontinuation of his blood pressure 
medicines and his spinal cord infarction is sufficient to 
well ground the claim.  The threshold for a well-grounded 
claim is "unique and uniquely low."  The claim need only be 
"plausible".  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).  Initially, the Board notes that it views the 
issue of well-groundedness in a vacuum.  When determining 
whether a claim is well grounded, the evidence submitted in 
support of the claim must be accepted as true; however, once 
well-groundedness is established, the weight and credibility 
of the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995). 

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources including Holmes Regional Medical Center and the VA 
Medical Center in Rhode Island.  The RO obtained an expert 
opinion on the issue from a VA hematologist.  The Board notes 
that the appellant has indicated in some of his statements 
that he approached a VA Medical Center in Florida for 
assistance at some point, but was insulted so that he left 
immediately.  Therefore, he has not indicated that there 
would be any relevant records from this encounter.  He 
further indicated in a statement received in July 1998 that 
he hoped VA would get all the records and statements from 
everyone involved.  The Board finds that all relevant 
evidence has been developed and that this appellant has not 
indicated, with any specificity, that there is any additional 
relevant evidence to be obtained.

Once all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Clearly the appellant has additional disability resulting 
from the spinal cord infarction.  However, the issue 
presented to the Board involves whether this additional 
disability is the result of VA treatment, or in this case, a 
failure to provide medical treatment by the VA Medical 
Center, the asserted failure to supply medication to the 
correct address in a timely manner.  The preponderance of the 
evidence indicates that it is not.

The Board has first considered that the appellant has 
provided no actual proof that there was a failure on the part 
of the VA Medical Center to send his medications to the 
appropriate address, and the medical center has not conceded 
such a fact.  The only competent medical evidence was that 
the request was "done" or filled as documented in the 
medical records.  The Board notes that the period of time he 
asserts he was without medication has varied, as has his 
description of the various VA medical providers involved in 
the incident.  Therefore, the appellant's allegations 
regarding what period of time he was without medication are 
unreliable.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the court 
concluded that the provisions of § 1151 do not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are a result of actions by the 
claimant.  The Court held that compensation under § 1151 is 
to be awarded for an increase in disability that is the 
result of action by the VA, and not from a coincidental 
event.  Therefore, it is not clear to the Board that if there 
is a failure by VA to send medications to a veteran thereby 
creating a discontinuity in medication, whether that 
constitutes an action by VA, or whether it is merely 
coincidental to his treatment.  We determine herein that a 
failure to deliver medication in a timely manner to a veteran 
is an action versus a coincidental event.

However, the preponderance of the evidence is against a 
finding that the spinal infarct was the result of the VA's 
failure to supply the medication.  The Board has considered 
the opinions of Dr. V..  He indicated that it was conceivable 
that there was a relationship between the discontinuation of 
his blood pressure medications and the infarction, and that 
the severe hypertension that the appellant had on admission 
in January 1997 contributed to the infarction.  This opinion 
is sufficient to well ground the claim, but no more.  Dr. 
V.'s late-March letter specifically cited to the January 17th 
admission date, which was actually the readmission date 
(after the infarct January 7th).  Therefore, the Board cannot 
afford his opinions great probative value since he has 
supplied them in reference to a date more than a week after 
the actual event. 

Furthermore, after what Dr. V. termed in the January 7th 
discharge summary was a "long work-up," the infarction was 
said to be due to a myeloproliferative disorder.  In the 
late-March 1998 opinion that linked hypertension to the 
thrombosis that caused the infarction, the doctor completely 
ignored his own earlier diagnosis of the myeloproliferative 
disorder, a diagnosis he had indicated was formed after this 
lengthy work-up.  He also contradicted his May 1997 statement 
that the myeloproliferative disorder caused hyper-
coagulability and the thrombosis that caused the infarction.  

Finally, Dr. V. conceded in the late-March letter that he 
could not say that hypertension was directly related to the 
infarction, but that the relationship was conceivable.  This 
conclusion is equivocal, and there is no evidence that any of 
the previous treatment records were reviewed before the 
opinion was formed.  Accordingly, the Board affords Dr. V.'s 
opinion less probative value than the opinion furnished by 
Dr. F.

Dr. F.'s opinion was formed after a review of the appellant's 
known medical history and previous treatment records.  Dr. F. 
noted that a myeloproliferative syndrome had been diagnosed 
as the cause of the neurological event in January 1997.  The 
doctor assumed that the medications were refilled on November 
19, 1996 as was recorded in the records and that the 
appellant was not off aspirin in December.  The doctor 
explained that the only medication prescribed that could have 
been used to treat the myeloproliferative syndrome was the 
aspirin, and that the appellant's platelets were never in 
such a high range that consideration of a platelet-lowering 
agent was an absolute.  There is insufficient evidence to 
conclude that an interruption in medication supply would have 
an impact on the myeloproliferative syndrome.  The Board's 
conclusion is supported by that of the doctor, who indicated 
that a 3-week interruption in November and December 1996 
could not be correlated with a neurological event in January 
1997.  This opinion was not equivocal, so when compare to the 
equivocal (and contradictory) opinions furnished by Dr. V., 
it bears more weight.  The result is that the preponderance 
of the evidence is against the claim.  The link provided by 
the evidence is too tenuous for the Board to conclude that 
the appellant's disability stemmed from VA Medical Center 
treatment.  

Finally, the appellant lacks the medical training and 
expertise to link, by his statements, an absence of 
antihypertensives to a spinal infarction.  See Layno, 6 Vet. 
App. at 465; Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

The negative evidence outweighs the positive, therefore the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for spinal cord infarction is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

